Exhibit 10.8

REGISTRATION RIGHTS AGREEMENT

                    THIS AGREEMENT is made as of _____________, 2008, by and
between World Series of Golf, Inc., a Nevada corporation, (the “Company”) as
more fully described in the Confidential Private Placement Memorandum,
originally dated February 11, 2008 as supplemented (the “Memorandum”), and the
purchasers of the Company’s Common Stock identified in Exhibit A attached hereto
(each, “Stockholder,” and collectively, the “Stockholders”), pursuant to their
separate Subscription Agreements made with the Company (collectively, the
“Subscription Agreements”). In order to induce the Purchasers to enter into the
Subscription Agreements, the Company has agreed to provide to the Purchasers and
their direct and indirect transferees and assigns the registration rights set
forth in this Agreement.

                    NOW THEREFORE, in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          1. Registration Rights.

                    (a) Grant of Registration Rights. The Company agrees to use
its best efforts to file a Registration Statement (“Registration Statement”)
under the Securities Act of 1933, as amended (the “Securities Act”), that will
register all of the shares of the Company’s common stock issued to the
Stockholder by the Company through the Offering described in the Memorandum (the
“Registrable Securities”) within 60 days following the Closing of the Offering
(“Closing Date”). The Company further agrees to use its reasonable best efforts
to have the Registration Statement declared effective within 180 days of its
initial filing date.

                    (b) Additional Registration Statements. In the event the
Company is unable for any reason to register all of the Registrable Securities,
including but not limited to an SEC interpretation of Rule 415 as to the amount
of securities eligible in any one offering, the Company agrees to file a
subsequent registration statement within a reasonable time frame and delay, and
as many registration statements as are necessary to fulfill and accomplish the
registration rights granted to Stockholder as contained in section 1(a).

                    (c) Maintenance of Registration Statement. The Company will
maintain the effectiveness of the Registration Statement filed hereunder from
its effective date through and until 24 months after the Closing Date, unless
all securities registered under the Registration Statement have been sold or are
otherwise able to be sold pursuant to Rule 144, at which time the Company will
no longer be required to maintain the Registration Statement further.

          2. Registration Procedures. The Company shall use its best efforts to
effectuate the registration and the sale of such Registrable Securities, and
pursuant thereto the Company shall as expeditiously as possible:

                    (a) prepare and file with the SEC a Registration Statement
with respect to such Registrable Securities and use all commercially reasonable
efforts to cause such Registration Statement to become effective;

1

--------------------------------------------------------------------------------



                    (b) notify the Stockholder of the effectiveness of the
Registration Statement filed hereunder and prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective;

                    (c) furnish to the Stockholder such number of copies of the
Registration Statement, each amendment and supplement thereto, the prospectus
included in the Registration Statement (including each preliminary prospectus)
and such other documents as the Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the
Stockholder;

                    (d) notify the Stockholder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of the Stockholder, the Company shall prepare a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

                    (e) in the event of the issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any common stock included in such Registration Statement for
sale in any jurisdiction, the Company shall use its best efforts promptly to
obtain the withdrawal of such order;

          3. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, printing expenses, messenger and delivery expenses,
fees and disbursements of custodians, fees and disbursements of counsel for the
Company and all independent certified public accountants (all such expenses
being herein called “Registration Expenses”) shall be borne by the Company. The
Stockholder will pay any commissions or other fees payable to brokers or dealers
in connection with any sale of the Registrable Securities.

          4. Indemnification.

                    (a) The Company agrees to indemnify, to the extent permitted
by law, the Stockholder, its Shareholders, members, managers, officers and
directors and each person who controls the Stockholder (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities and
expenses caused by any untrue or alleged untrue statement of material fact
contained in any Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished to the Company by the Stockholder.

2

--------------------------------------------------------------------------------



                    (b) In connection with any Registration Statement in which
the Stockholder is participating, the Stockholder shall furnish to the Company
in writing such information and affidavits as the Company reasonably requests
for use in connection with any such Registration Statement or prospectus and, to
the extent permitted by law, shall indemnify the Company, its directors and
officers and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
resulting from any untrue or alleged untrue statement of material fact contained
in the Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
the Stockholder.

                    (c) Any person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall not impair any person’s right to indemnification hereunder
to the extent such failure has not prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.

                    (d) The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
person of such indemnified party and shall survive the transfer of securities.
The Company also agrees to make such provisions, as are reasonably requested by
any indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason.

          5. Miscellaneous.

                    (a) This Agreement and the Subscription Agreement between
the Company and Stockholder embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

                    (b) Any person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court

3

--------------------------------------------------------------------------------



of law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

                    (c) The provisions of this Agreement may be amended or
waived only upon the prior written consent of the Company and the Stockholder.

                    (d) All covenants and agreements in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not. Notwithstanding the foregoing, however, this Agreement is not assignable
without the prior written consent of both parties hereto.

                    (e) Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

                    (f) This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.

                    (g) The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

                    (h) The corporate law of Nevada shall govern all issues and
questions concerning the relative rights of the Company and its shareholders.
All other issues and questions concerning the construction, validity,
interpretation and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the Nevada, without giving effect to
any choice of law or conflict of law rules or provisions (whether of Nevada law
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Nevada.

                    (i) All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to the following addresses:

 

 

 

World Series of Golf, Inc.

 

5340 S. Procyon St.

 

Las Vegas, Nevada, 89118

 

Attention: R. Terry Leiweke (CEO)

4

--------------------------------------------------------------------------------



 

 

 

With copies to:

 

 

 

Cane Clark LLP

 

3273 E. Warm Springs, Rd.

 

Las Vegas, NV 89120

 

Attention: Kyleen Cane

 

 

 

Stockholder:

 

At the address provided below

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

 

 

 

 

World Series of Golf, Inc.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

R. Terry Leiweke

 

Title:

CEO

 

 

 

 

STOCKHOLDER

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

5

--------------------------------------------------------------------------------